DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/26/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 1-10 and 12-20 as set forth in the Final Rejection filed 04/11/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filled 04/11/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 12 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filled 04/11/22 is overcome by the Applicant’s amendments.

Allowable Subject Matter
6.	Claims 1-10 and 12-20 are allowed.
	The closest prior art is provided by Liu et al. (CN 106243086 A), which discloses compounds of the following form:

    PNG
    media_image1.png
    183
    170
    media_image1.png
    Greyscale

where D is one of the following:

    PNG
    media_image2.png
    132
    633
    media_image2.png
    Greyscale

([0005]).  An embodiment is disclosed:

    PNG
    media_image3.png
    249
    242
    media_image3.png
    Greyscale

(page 4).  However, it is the position of the Office that neither Liu et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature of the A group of Formula (I).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786